Citation Nr: 0837979	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-05 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
December 1940 to August 1945; he died in May 2005, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The claim was sent by the Board 
for an expert medical opinion by a physician with the 
Veterans Health Administration (VHA).  All questions posed by 
the Board were answered, and the claim is ripe for review.  

The appellant submitted additional evidence after the VHA 
physician's opinion was entered, and indicated her desire to 
have the evidence reviewed by the RO.  However, the medical 
record submitted by the appellant merely confirmed the date 
of the veteran's death, a fact not in dispute.  As the 
evidence is irrelevant to a final disposition, the Board will 
proceed with adjudication of this appeal.  


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died in May 
2005 at the age of 84 years; it was recorded that the 
immediate cause of death was congestive heart failure; 
hypertension and atrial fibrillation were listed as 
significant conditions contributing to death, but not 
resultant in the underlying cause; the terminal hospital 
records and a subsequent medical opinion shows that a 
cerebrovascular accident (CVA) also substantially contributed 
to the veteran's death.  

2.  At the time of the veteran's death, service connection 
was in effect for removal of the spleen (30 percent), 
residuals of a gunshot wound to the abdomen (30 percent), 
residuals of pleural cavity injury (20 percent), and for an 
asthenic reaction (10 percent).  His combined disability 
evaluation was 70 percent and he was in receipt of a total 
disability evaluation due to individual unemployability since 
1997. 

3.  There is no medical evidence of cardiovascular disease 
during service or for many years thereafter; there is no 
medical evidence or competent opinion that links 
cardiovascular disease to service or to a service-connected 
disability. 

4.  While there is medical evidence to show that the 
insertion of an abdominal percutaneous endoscopic gastrostomy 
(PEG) tube to provide fluids and nutrition during the 
veteran's terminal hospitalization for a stroke would have 
been preferable to a nasogastric (NG) tube, and the inability 
to insert the former was because of his service-connected 
residuals of a gunshot wound to the abdomen, the 
preponderance of the medical evidence, to include the only 
competent opinion on the matter, indicates that the NG tube 
was adequate in providing fluids and nutrition; the 
preponderance of the evidence is against a finding of the use 
of the PEG tube caused or materially contributed to the 
veteran's death. 

5.  The preponderance of the evidence is against a finding 
that a service-connected disability substantially or 
materially contributed to the veteran's death.   

6.  The initial claim for entitlement to DIC under to the 
provisions of 38 U.S.C.A. § 1318 was filed in June 2005.

5.  A January 1998 rating decision granted a total disability 
rating due to unemployability (TDIU), effective from 
September 30 1997.

6.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service in 1945, or for 10 or more years prior to his 
death.  Nor would he have been in receipt of such 
compensation in either case, but for clear and unmistakable 
error in a prior decision; there is no evidence that service 
department records in existence at the time of a prior VA 
decision that were not previously considered by VA; the 
veteran was not a prisoner of war.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2008).

2.  Entitlement to benefits under 38 C.F.R. § 1318 is not 
warranted.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA-Cause of Death 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and, while not required, in 
this case VA asked the claimant to provide any evidence in 
her possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159.  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

With respect to the appellant's claim of entitlement to DIC 
under to the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  These matters involve an inquiry based upon the 
evidence of record prior to the veteran's death and not based 
upon the development of new evidence.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claims as a matter of law, the notice and duty to 
assist provisions are inapplicable. See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

VA has made all reasonable efforts to assist the appellant in 
the development of her claim; however, such notice was not 
within the specific guidelines set forth in recent 
jurisprudential precedent regarding claims for service 
connection for the cause of a veteran's death.  In a letter, 
dated in July 2005, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claim for service connection for the cause of the 
veteran's death; however, she was not informed as to what 
disorders were already service-connected during the veteran's 
lifetime prior to the decision that is the subject of this 
appeal.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1310.  The Court held 
that, because the RO's adjudication of a DIC claim hinges 
first on whether a veteran was service-connected for any 
condition during his or her lifetime, the § 5103(a) notice in 
such a claim must include, inter alia, a statement of the 
conditions (if any) for which a veteran was service-connected 
at the time of his or her death.  See Hupp, 21 Vet. App. at 
352-53.  

With respect to the Dingess requirements, the appellant was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
her claim be granted; however, such notice was after the 
rating decision on appeal.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

The July 2005 VCAA letter notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim for service connection for the cause of the 
veteran's death, what evidence she was to provide and to what 
evidence VA would attempt to obtain on her behalf.   38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA notice sent 
after the September 2005 RO decision notified the appellant 
of the disabilities that were service-connected at the time 
of the veteran's death (Hupp, supra) and the Dingess 
requirements.  Thereafter, a curative supplemental statement 
of the case (SSOC) re-adjudicated the claim for benefits.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

For reasons discussed in further detail below, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied, mooting the need for timely notice 
of an effective date or a rating.  Under these circumstances, 
any presumption of prejudice raised by a failure to provide 
notice of the Dingess requirements is rebutted.  

It is pertinent to note that the appellant has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.  While the appellant 
does not have the burden of demonstrating prejudice, she does 
not contend that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination opinion when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Board obtained an independent VA medical opinion to 
address the question at hand: whether the veteran's service-
connected residuals of a gunshot wound to the abdomen played 
a causative role in his death.  This opinion was based upon a 
review of the relevant evidence in the claims file and is 
supported by a rationale.  This competent evidence, when 
considered with the other relevant evidence of record, is 
sufficient to resolve the appeal for service connection for 
the cause of the veteran's death.  Given these circumstances, 
there is no duty to provide an additional medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.

Legal Criteria-Cause of Death

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Where a veteran has served for 90 days or more during a 
period of war and cardiovascular or cerebral vascular disease 
or hypertension become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.310, 3.312 (2008).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

Legal Criteria-38 C.F.R. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) of this part for the relevant period specified; 
or (3) At the time of death, the veteran had a service-
connected disability that was continuously rated totally 
disabling by VA for the period specified, but was not 
receiving compensation because of certain specified 
conditions.  See 38 C.F.R. § 3.22(b).  

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005). As the appellant's claim 
for DIC under the provisions of 38 U.S.C.A. § 1318 was 
received many years after that date, consideration of such 
hypothetical entitlement is not applicable.

Analysis-Cause of Death

The veteran died in May 2005, and his death certificate lists 
congestive heart failure as the immediate cause of death.  
Hypertension and atrial fibrillation were listed as 
significant conditions contributing to death, but not 
resultant in the underlying cause.  The terminal hospital 
records and, as explained below, a recent Veterans Health 
Administration (VHA) medical opinion, show that a 
cerebrovascular accident (CVA) or stroke also materially 
contributed to the veteran's death.  At the time of his 
death, service connection was in effect for removal of the 
spleen (30 percent), residuals of a gunshot wound to the 
abdomen (30 percent), residuals of pleural cavity injury (20 
percent) and an asthenic reaction (10 percent).  His combined 
disability evaluation was 70 percent, effective from May 
1948.  Additionally, the veteran was in receipt of a total 
disability evaluation due to individual unemployability 
(TDIU) from September 1997 until his death.  

The appellant contends that complications from the veteran's 
stroke included malnutrition due to the inability of his 
clinical care team to insert a percutaneous endoscopic 
gastrostomy (PEG) tube to aid in feeding.  It is specifically 
contended on behalf of and by the appellant, in essence, that 
the veteran's dysphagia due to a stroke necessitated a 
feeding tube and because the veteran's abdomen was so 
distorted from his service-connected gunshot wounds, a 
nasogastric tube was inserted rather than the preferred 
abdominal route and, as a result, the veteran could not get 
the required amount of nutrients, which in turn materially 
hastened his death.  

The Board notes that the veteran was admitted to a private 
hospital in March 2005 for treatment of a CVA.  At that time, 
radiographic imaging determined that a left temporal lobe CVA 
had occurred, and dysphagia was one of the residuals of the 
stroke.  While CVA was not listed on the death certificate it 
is apparent from the terminal hospital records that it 
materially contributed to the veteran's death.  Under this 
circumstance and with consideration of the appellant's 
argument, the Board obtained a VHA medical opinion to address 
the etiological questions at hand.  An Assistant Chief of 
Staff for Geriatrics and Extended Care at the Denver, 
Colorado VA Medical Center issued an opinion in August 2008.  
The VA physician determined that the veteran's CVA 
contributed to his generalized weakness, decreased ability to 
perform basic activities of living, and refractory dysphagia 
that was present immediately prior to his death.  The 
specialist concluded that it was at least as likely as not 
that these stroke-related manifestations contributed to the 
veteran's death but he further opined that the placement of 
the NG feeding tube did not.  

In further reviewing the VHA physician's opinion, the Board 
finds that dysphagia, being the inability to swallow, was 
noted as a manifestation of the veteran's CVA from the time 
of a hospital admission in March 2005 until his death in May 
2005 and it was determined that the veteran's abdominal 
cavity was significantly damaged during the Second World War.  
The physician further conceded that, while a PEG tube would 
have been an ideal way to give the veteran nutrition (due to 
the stroke induced dysphagia and aspiration), it was too 
risky to perform this procedure given the extensive 
reconstructive surgery done to correct the veteran's service-
connected abdominal wounds.  In lieu of a PEG tube, an NG 
tube was inserted and the veteran received supplemental 
intravenous nutrition.  

Given that the inability to surgically implant a PEG tube was 
due to service-connected conditions, the central question 
that remains is whether it was at least as likely as not that 
the inability to implant a PEG tube in treating stroke-
related dysphagia caused or substantially contributed to the 
veteran's death.  The independent VA opinion of August 2008 
answered this question in the negative.  Specifically, the 
physician stated that the veteran's nutrition was adequate 
with the NG tube supplemented by intravenous feeding and that 
the plan to remove the latter (noted in clinical treatment 
record dated May 4, 2005) indicated that the NG tube was 
enough to satisfy the nutritional needs during the final 
weeks of life.  The VHA physician concluded that, while the 
PEG tube would have been ideal, it was less likely than not 
that the inability to insert the PEG tube (because of 
service-connected residuals of a gunshot wound to the 
abdomen) caused or substantially or materially contributed to 
the veteran's death.  (Emphasis added.)  According to the 
August 2008 opinion, the veteran was getting proper nutrition 
through alternative means, and thus poor or malnutrition did 
not play a role in the veteran's death. 

The Board has considered the appellant's assertion that 
malnutrition secondary to the veteran's residuals of a 
gunshot wound to the abdomen caused or materially contributed 
to the veteran's death.  However, she has not been shown to 
possess the requisite medical training or credentials needed 
to provide a competent opinion as to diagnosis, medical 
causation, or whether appropriate care was provided.  The 
appellant's lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Analysis-1318

As noted above, given that the appellants claim was filed 
after January 21, 2000 and he was not a prisoner of war, the 
only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran did not 
meet the durational requirement for a total disability rating 
in existence during his lifetime under 38 U.S.C.A. § 1318.  
The veteran was discharged from service in 1945 and he died 
in May 2005. Thus, he was not rated at 100 percent for at 
least the first five years after his discharge from service 
nor was he rated totally disabled for at least the last 10 
years of his life.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the veteran's lifetime.  Neither the veteran, during 
his lifetime, nor the appellant has successfully or 
specifically pled clear and unmistakable error in any rating 
actions that would have entitled the veteran to a total 
rating at any time prior to September 1997.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) [any claim of CUE 
must be pled with specificity].

In order for a claimant to successfully establish a valid 
claim of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).  In this case, 
the appellant has not specifically alleged CUE.  Instead, she 
generally contends that the veteran was theoretically 
entitled to TDIU during the 10 years prior to his death.  
However, as discussed herein, VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1318.  
Moreover, even if such contentions are liberally construed as 
a CUE claim with regard to a previous denial, it appears that 
the appellant would be essentially requesting that the Board 
reweigh or reevaluate the evidence and reach a different 
conclusion.  However, such a disagreement with how the facts 
were weighed or evaluated is not clear and unmistakable 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In summation, the Board finds that the veteran was not in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service in 
1945, or for 10 or more years prior to his death.  Nor would 
he have been in receipt of such compensation in either case, 
but for clear and unmistakable error in a prior decision.  
There is no evidence that service department records in 
existence at the time of a prior VA decision were not 
previously considered by VA.  The veteran was not a prisoner 
of war.  

In view of the foregoing, the appellant's claim for 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


